DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/27/2021 (please see pages 2 and 3 of the response) with respect to 35 USC 102 rejections have been fully considered and are persuasive.  The 35 USC 102 rejections issued on 9/28/2020 have been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10096658. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, both the instant claim 1 and the claim 1 of ‘658  disclose:
A light-emitting element comprising: a light-emitting layer comprising a first organic compound and a second organic 5compound, wherein the second organic compound is configured to transport an electron, wherein a LUMO level of the first 
Regarding Claim 2, in both ‘658 claim 1 and the instant claim 2, an intensity ratio of the light emission from the exciplex to the light emission from the first organic compound ranges from 1:9 to 9:1.  
Regarding Claim 3, in both ‘658 claim 3 and the instant claim 3, the light emission from 25the exciplex has a higher intensity than the light emission from the first organic compound.  
 	Regarding Claim 4, in both ‘658 claim 4 and the instant claim 4, the first organic compound comprises iridium.  
Regarding Claim 5, in both ‘658 claim 5 and the instant claim 5, the first organic compound comprises a ligand coordinated to iridium, and wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton.  

Regarding Claim 7, in both ‘658 claim 16 and the instant claim 7, the light-emitting layer further comprises a third organic compound, and wherein a HOMO level of the third organic compound is higher than or equal to the HOMO level of the second organic compound.  
Regarding Claim 8, in both ‘658 claim 17 and instant claim 8, the light-emitting layer further comprises a third organic compound, wherein a HOMO level of the third organic compound is higher than or equal to the HOMO level of the second organic compound, and wherein the third organic compound is configured to transport a hole
Regarding Claim 9, in both ‘658 claim 18 and the instant claim 9, the emitting element according to claim 1, wherein the light-emitting layer further comprises a third organic compound, and wherein the third organic compound comprises at least one of a it-electron rich heteroaromatic skeleton and an aromatic amine skeleton.  
Regarding Claim 11, in both ‘658 claims 9, 14 and 15 and the instant claim 11, 25a light-emitting layer comprising a guest material and a host material, wherein the host material is configured to transport an electron, wherein the guest material is configured to transport a hole, wherein a LUMO level of the guest material is higher than or equal to a LUMO level of the host material, 30wherein a HOMO level of the guest material is higher than or equal to a HOMO level of the host material, wherein a combination of the guest material and the host material forms an exciplex, 107Attorney Docket No.: 12732-1825002 Client Ref. No.: US24244-C1 wherein a lowest triplet excitation level of the host material is higher than or equal to a lowest triplet excitation level of the guest material, wherein the lowest triplet excitation level of the guest 
Regarding Claim 12, in both ‘658 claim 10 and the instant claim 12, an intensity ratio of the light emission from the exciplex to the light emission from the guest material ranges from 1:9 10to 9:1.  
Regarding Claim 13, in both ‘658 claim 11 and the instant claim 13, the light emission from the exciplex has a higher intensity than the light emission from the guest material.
Regarding Claim 14, in both ‘658 claim 12 and the instant claim 14, the guest material comprises iridium.
Regarding Claim 15, in both ‘658 claim 13 and the instant claim 15, the light-emitting element according to claim 11, wherein the guest material comprises a ligand coordinated to iridium, and 20wherein the ligand comprises a nitrogen-containing five-membered heterocyclic skeleton.
Regarding Claim 16, in both ‘658 claim 15 and the instant claim 16, the light-emitting element according to claim 11, wherein the host material comprises a pi-electron deficient heteroaromatic skeleton.
Regarding Claim 17, in both ‘658 claim 16 and the instant claim 17, the light-emitting layer further comprises an organic compound, and wherein a HOMO level of the organic compound is higher than or equal to the HOMO level of the host material.

Regarding Claim 19, in both ‘658 claim 18 and claim 19 of the instant application, the light-emitting layer further comprises an organic compound, and wherein the organic compound comprises at least one of a ic-electron rich heteroaromatic skeleton and an aromatic amine skeleton.
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 1096658 in view of Seo et al. (9,911,936).
Regarding Claims 10 and 20, ‘658 claims everything except to disclose the weight ratio. However, Seo et discloses an organic light emitting device where the weight ratio is disclosed in claims 6, 17 and 28. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required weight ratio in ‘658 as disclosed in Seo et al in order to have generation efficiency for the triplet (see column 9 of Seo et al.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/31/2021